Title: Thomas Boylston Adams to Abigail Adams, 14 May 1792
From: Adams, Thomas Boylston
To: Adams, Abigail


Dear Mama
Philadelphia May 14 1792
I received your kind letter of the 6th: this Evening, and feel happy that you advanced so far on your Journey, without receiving any injury. I was somewhat anxious for your health, but the favorable account you give, has relieved me in a measure from the apprehension. I hope you may enjoy it much more this Summer than the last. The directions left with me respecting Mr: Harrison, are rendered of no consequence, by his declining in a very polite manner the kind offer you made him & lady. He waited on me, and resquested that I would assure you how much he felt himself obliged; but that after reflecting upon the affair, he thought it most prudent to decline, as he expected very shortly to procure a “little Box” for him & Mrs. Harrison, and that the time he would be able to stay in the House, would hardly compensate for the trouble of removing. I confess to you, that I was not grieved at this answer—for tho I had rather have had them in the House than any body I know, yet I had found a Bachelors life so little irksome, that I had no inclination to change my situation. How long this will last I can’t say; for my own sake, I hope during your whole absence. I find very little alteration with respect to the sociability of my meals; for you may recollect that we never were remarkably talkative An half dozen of insipid Newspapers, which the Printers still continue to send, generally fill up the intervals at Breakfast; and at dinner a Magazine, Museum, or Bolinbrook, make a substitute for companions.
I had thought of my duty to Madam Washington, and accordingly fulfill’d it on Friday Evening— She was very well, and enquired particularly if I had heared from you and how your health continued. Mrs. Dalton too, enquired—besides many others. You will pardon this small talk in me—I have nothing better at present. Miss B Smith had the civility to invite me to her wedding, through the medium of her Father; on thursday Evening; Her Bride maids were Miss A Hamilton, Miss Mead & Miss Keppele. The Bride Grooms attendants were Mr. Cutting, Mr. J Trumbull and Mr. Welsh; I don’t know in what particular capacity I had the honor to Act, but as I was the only Gentleman, out of office, I thought myself highly honored. The Ceremony was conducted with great decency & much propriety;— the Church service performed by Bishop White, was new to me; and except that part of it, in which the Lady says “I take thee Samuel” or whatever the name is, Miss S—— performed extreemely well. She was dressed neat & simply—much frightened at first; but soon composed. Cutting made us very happy at a very handsome supper, and the Evening was spent in mirth and gayety. All formality and restraint seemed to be out of the question, especially as Mr. C. appeared perfectly in his element. On Saturday morning they sat out for NE—where you will probably see them in a short time.— Mrs: Dalton & Mrs. Otis direct me to remember them particularly to you; in doing which I subscribe your Son
Thomas B Adams
